DeGolyer and MacNaughton 5001 Spring Valley Road Suite 800 East Dallas, Texas 75244 July 27, 2012 Forest Oil Corporation 707 Seventeenth Street Suite 3600 Denver, Colorado80202 Ladies and Gentlemen: We hereby consent to the incorporation by reference in this Post-Effective Amendment No. 1 to the Registration Statement on Form S-3 of Forest Oil Corporation (“Forest”) to be filed on or about July 27, 2012, of all references to our firm and information from our audit letters dated February 2, 2012, included in or made a part of the Annual Report on Form 10-K of Forest for the year ended December 31, 2011.We also consent to the reference to us under the heading “Experts” in such Registration Statement. Very truly yours, /s/ DeGolyer and MacNaughton DeGOLYER and MacNAUGHTON Texas Registered Engineering Firm F-716
